Order entered January 12, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01551-CV

          WARREN CHEN AND DYNACOLOR, INC., Appellants

                                        V.

  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
 VENTURE PARTNERS I, L.P., LIVEOAK VENTURES PARTNERS 1A,
L.P., KENNETH L. AND VIRGINIA T. BOYDA, AS TRUSTEES OF THE
 BOYDA FAMILY REVOCABLE TRUST DATED 10/12/1990, AND JIRI
AND ROSEMARY MODRY, AS TRUSTEES OF THE JRAM TRUST UDT
                      8/12/1996, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-16568

                                     ORDER

      We withdraw the Court’s order of February 5, 2021 and, in view of recent

supplementations to the clerk’s record, ORDER that, should either party wish to

file a supplemental brief addressing the supplemental records, the merits of the

pending motions or any issue pending before the court, that they do so according to

the following deadlines. Appellants are to file a supplement brief, if any, on or
before 10 days of the date of this Order. Appellees are to file a supplemental brief

or response, if any, on or before 10 days following the filing of Appellants’

supplemental brief.




                                             /s/   DAVID J. SCHENCK
                                                   JUSTICE